DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2378747 (GB ‘747).  GB ‘747 discloses a boiler assembly (1) including a removable boiler unit (2) detachably connectable to a manifold unit (4), the arrangement being such that the manifold unit provides the boiler unit, in use, with a connection interface (SEE page 10, lines 13-17 and element 70) to a pipework system (78), wherein boiler unit includes a rear boiler unit section and a base boiler unit section (SEE the structure of Figure 4), and there is provided a support structure (94) (SEE Figure 6) which extends from the base section to rear section (SEE page 13, lines 23-27), this support structure is removable as evidenced by Figure 7 and further appears to include holes which appear to be intended for mounting hardware (SEE annotated Figure below), alternatively, a person having ordinary skill in the art would have found it obvious to secure the boiler to the support structure in any number of ways to assist in quick removal from a manifold unit and would not be regarded as being novel.  Furthermore, the limitation of a support structure being fastened to a boiler unit does not appear to be an improvement over GB ‘747 combination of the support structure (94) which has the boiler unit of attached to it during disassembly which also allows for fast disassembly for servicing and repairing. 


    PNG
    media_image1.png
    375
    615
    media_image1.png
    Greyscale




In re claim 2, the support structure (94) of GB ‘747 is being interpreted as a strut as per page 13, lines 24-26).  In re claim 3, given its broadest most reasonable interpretation, GB ‘747 discloses in Figure 7, the capability of the strut being arranged at an incline.  In re claim 4, GB ‘747 discloses (in Figure 6) the teaching of two struts (based on the interpretation of element 94 being a strut) spaced apart wherein there is one at each side region of the assembly.  In re claim 5, GB ‘747 discloses in Figure 6 that the support structure supports the rear section of the boiler unit.  In re claim 6, GB ‘747 discloses in Figure 4, that the boiler unit includes a back panel (18).  In re claim 7, GB ‘747 discloses an assembly in which the manifold unit includes multiple fluid connection interfaces to allow detachable connection to the removable boiler (SEE Figures 1, 5 and 6). 

Claim(s) 1, 2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simensen et al (8,342,419).  Simensen et al discloses a boiler assembly including a removable boiler (12) detachably connectable to a manifold unit (17, 18, SEE Figures 1 & 5), the arrangement being such that the manifold unit provides the boiler unit, in use, with a connection interface (SEE Figure 5) to a pipework system, wherein the boiler unit includes a rear boiler unit section and a base boiler unit section (SEE Figure 1) and there is provided a support structure (10) which extends from the base section to the rear section (SEE elements 24 and 28 in Figure 2) of the boiler unit, but is not fastened to the base section and rear section of the boiler unit.  It would have obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have connected the support structure to the boiler structure in any number of ways and arrived at the applicants invention for the purpose of securing connection between the support and the boiler unit.  The use of fasteners to secure the boiler unit to the support can be viewed as nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record.         In re claim 2, the support structure of Simensen et al is being interpreted as being a strut.  In re claim 5, Simensen et al discloses that the support structure is arranged to provide support to the rear section (SEE Figures 1 & 2) of the boiler unit.  In re claim 6, Simensen et al discloses in Figure 1 the rear boiler unit section having a back plate or back panel.  In re claim 7, Simensen et al discloses a manifold unit having multiple fluid connection (SEE element 18 of Figure 1 and also Figures 5-6) interfaces to allow detachable connection to the removable boiler.  

Allowable Subject Matter
Claims 14, 15 and 18-23 are allowed.

Response to Arguments
Applicant’s amendment, filed 7/27/2022, with respect to the objection to the drawings have been fully considered and are sufficient to overcome all of the previously cited objections as well as resolving the related 35 USC 112 rejection issues.  The objection of the drawings have been withdrawn. Applicant's arguments filed with respect to the rejections under 35 USC 102(a)(1) as being anticipated by GB ‘747 have been fully considered but they are not persuasive. The rejection incorporating GB ‘747 have now been cited as a 35 USC 103 rejection wherein the examiner takes the position that the support structure (94) of GB ‘747 broadly reads on the claim language of claim 1 as now amended and includes an annotated Figure 6 which illustrates the intent for hardware which would secure the boiler unit to the support structure thus meeting the limitations of the applicants claimed invention.  It is also noted that the examiner takes the position that securing the boiler unit to the support structure would be within the level of ordinary skill in the art and in view of the applicants disclosure, is not regarded as being novel as it has not been disclosed that fastening a support structure to the boiler unit solves any stated problem in a new or unexpected way or is for any particular purpose which is unobvious to one of ordinary skill.  
	With regards to the rejections under 35 USC 102(a)(1) by Simensen et al, the rejection has been modified and now stands rejected under 35 USC 103.  The examiners position on what is being interpreted as the manifold unit and support unit has been clarified in this office action and while it is noted that Simensen et al does not particular disclose that the boiler unit is attached/fastened to the support structure, such a modification would have been within the level of ordinary skill in the art and is not considered novel.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/           Primary Examiner, Art Unit 3762                                                                                                                                                                                             October 19, 2022